Citation Nr: 9903526	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-23 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for chronic pelvic 
pain.  


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

The veteran's service-connected pelvic disorder is manifested 
by complaints of pelvic pain controlled by treatment.



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for chronic pelvic 
pain has been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.116, Diagnostic Code 7629 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show a diagnosis for 
chronic pelvic pain in April 1996.  In April 1996, the 
veteran had an abdominal ultrasound and underwent diagnostic 
laparoscopic surgery.  The ultrasound was within normal 
limits.  On laparoscopic surgery the uterus, tubes, ovaries 
and anterior and posterior cul-de-sacs were normal.  The 
postoperative diagnosis was chronic pelvic pain.  The 
veteran's June 1996 separation examination noted a 
significant history for pelvic pain.  An undated treatment 
record shows that the veteran had had a good response to a 
trial of Lupron.  In October 1996, it was reported that she 
had been given an injection of Lupron and was to continue on 
that medication until December 1996.  Thereafter she was to 
begin using Lo-Ovral.

The veteran was accorded a VA orthopedic examination in March 
1997.  At that time, she reported a history of pain in her 
lower abdomen.  On examination, the veteran walked and moved 
about in an entirely normal manner, without any evidence of 
limp or discomfort.  An X-ray examination of the pelvis was 
entirely normal.  The examiner commented that there he had 
found no orthopedic explanation for the veteran's subjective 
complaints.  

The veteran was accorded a VA general medicine examination in 
March 1997.  At that time, she complained of pain in both 
ovarian areas intermittently since approximately 1995.  The 
diagnosis was chronic pelvic pain of unknown etiology.  

The veteran was accorded a gynecological examination for VA 
in August 1998.  At the time, she complained of chronic 
pelvic pain, more on the right than the left.  The veteran 
reported that she took Loestrin for birth control and to 
control bleeding.  She also reported that she took Motrin for 
her pelvic pain, but that the pain was not relieved by this 
medication.  She reported that she missed at least one day of 
work per month because of pelvic pain.

On examination, the uterus was within normal limits.  There 
was no prolapse or displacement of the uterus or any 
adhesions.  There was no rectovaginal fistula present or 
fecal leakage.  There was no rectocele, cystocele or perineal 
relaxation present.  The external vaginal examination was 
negative for lesions.  The speculum examination revealed 
moist vaginal walls without any signs of inflammation or 
lesions.  There were no lesions or masses present.  The 
uterus was mildly friable.  There was mild tenderness to 
palpation in the right adnexal area, otherwise there were no 
masses present.

The uterus was normal in size.  The Papanicolaou (Pap) smear 
examination was within normal limits.  The complete blood 
count and urinalysis examinations were within normal limits.  
The pelvic examination was within normal limits.  There was 
mild tenderness noted in the right adnexal area; otherwise, 
no masses or lesions were present.  

The examiner reported that the diagnosis was chronic pelvic 
pain of unknown etiology.  The examiner commented that 
although the veteran reported constant pain and the need to 
leave work approximately once a month, "her condition should 
not impinge much on absence from work."  The examiner 
further commented that the veteran could perform all 
activities of daily living.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10 (1998).

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1998), which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation. Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals an initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

The United States Court of Veterans Appeals (Court) has 
recently held that service connection was not warranted for 
complaints of pain where there was no clinical evidence of 
the pain, and medical experts could find no etiological basis 
for the pain.  Evans v. West, 12 Vet. App. 22 (1998).  In the 
instant case, however, service connection has been granted 
for the veteran's complaints of pelvic pain, and the Board 
must evaluate that condition on the basis of the applicable 
provisions of the rating schedule.

The rating schedule does not contain a specific diagnostic 
code for chronic pelvic pain.  Chronic pelvic pain will 
consequently, be evaluated by analogy to a closely related 
disease in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

The veteran's chronic pelvic pain has been rated by analogy 
to 38 C.F.R. § 4.116, Diagnostic Code 7629.  That diagnostic 
code pertains to the evaluation of endometriosis, and 
provides for a 10 percent evaluation when there is pelvic 
pain or heavy or irregular bleeding requiring continuous 
treatment for control.  A 30 percent rating requires pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment.  In order for a 50 percent rating, the veteran 
must suffer from lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms. 
Diagnostic Code 7629.

The Board finds that Diagnostic Code 7629 is the appropriate 
diagnostic code under which to evaluate the veteran's 
condition. That diagnostic code encompasses the anatomical 
area of the veteran's service connected condition and also 
encompasses her symptoms.

After considering all of the evidence in light of the 
applicable criteria, the Board is of the opinion that a 10 
percent rating is warranted for the veteran's service-
connected chronic pelvic pain.  The record shows that the 
veteran has received treatment for her complaints of pain.  
The veteran's pelvic pain, however, is reportedly controlled 
when she uses Lupron.

The veteran did report, on the recent gynecological 
examination, that her pain was not controlled by her current 
medication, Motrin.  However, the examiner reported an 
entirely normal examination with the exception of mild 
tenderness in the left adnexal area.  The examiner found that 
the veteran could perform all daily living activities.  
Although the veteran reported that she was forced to leave 
work one a month, the examiner essentially found that her 
condition would not necessitate absences from work.  In 
short, there is no objective evidence that her pelvic pain is 
currently uncontrolled.  The medical professionals have 
concluded that her disability would result in no impairment 
in her ability to maintain the activities of daily living, 
including employment.  38 C.F.R. § 4.10 (1998).  

The record does not support the veteran's assertion that her 
pain is uncontrolled by medication.  In the absence of any 
clinical evidence that the veteran has pelvic pain or heavy 
or irregular bleeding that is not controlled by treatment, 
the Board concludes that the 30 percent evaluation is not 
warranted.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

A 10 percent evaluation for chronic pelvic pain is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




